SUMMARY ORDER
Plaintiff-appellant Khalid Hassan appeals the district court’s grant of a motion to dismiss his complaint, which alleged defamation, intentional infliction of emotional distress, professional malpractice, negligent training and failure to supervise, violations of the Sherman and Lanham Acts, and civil rights violations. We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
We affirm for substantially the same reasons given by the district court in its exhaustive and well-reasoned opinion. We have carefully considered all of Hassan’s arguments and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.